Citation Nr: 0124986	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected rectal 
prolapse.  

2.  Entitlement to an effective date earlier than February 
27, 1995, for the grant of service connection for reactive 
depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that at his June 2001 hearing the veteran 
withdrew the issues of entitlement to increased ratings for 
cysts and rectal prolapse and the issue of whether the 
combined rating calculation was correct.  Accordingly, the 
only issues presently before the Board are those listed on 
the title page of this decision.  

At the June 2001 hearing, the veteran also raised the issues 
of entitlement to service connection for residual scarring 
due to service-connected cysts, entitlement to service 
connection for hernias, to include as secondary to service-
connected rectal prolapse, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  As these issues have not been 
adjudicated by the RO, they are referred there for 
appropriate action.  

The issue of entitlement to service connection for irritable 
bowel syndrome, to include as secondary to service-connected 
rectal prolapse, is addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  In a March 1986 decision, the Board denied entitlement to 
service connection for a psychiatric disability to include 
delayed stress syndrome.  

2.  Correspondence which was liberally construed as a claim 
for service connection for a psychiatric disability, to 
include depression, was received on February 27, 1995.  

3.  In a July 1997 rating decision, the RO granted service 
connection for reactive depression as secondary to service-
connected rectal prolapse, evaluated as 30 percent disabling 
from February 27, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 
1995, for the grant of service connection for reactive 
depression have not been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of the earlier 
effective date issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  The veteran 
has been provided a statement of the case and a supplemental 
statement of the case informing him of the laws and 
regulations pertaining to this issue.  Moreover, the veteran 
has not identified any outstanding evidence which could be 
used to support his claim.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required.  See generally 38 U.S.C.A. § 5103A (West Supp. 
2001); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Factual Background

The service medical records are negative for complaint, 
finding or diagnosis of any psychiatric disability.  

Private medical records and physicians' statements dated in 
February and March 1980 make no mention of any psychiatric 
disability.  A VA examination in March 1981 is also silent 
for complaints or diagnoses of a psychiatric disability.  

In a November 1984 rating decision, the RO denied service 
connection for psychiatric disability.  That decision was 
subsequently affirmed in a Board decision of March 1986.  

In September 1986, February 1987, and March 1989, the veteran 
sought to reopen his claim for service connection for a 
psychiatric disability.  The veteran was provided notice of, 
and his appellate rights relative to, RO determinations in 
November 1986, September 1987, and March 1989 which found 
that new and material evidence had not been received to 
reopen a claim for service connection for a psychiatric 
disability.  No appeal was taken from any such determination.

In September 1991, the veteran and his spouse testified 
regarding service-connected cysts and resulting rectal 
prolapse.  They described the surgeries he underwent and the 
effect of these conditions on his life.  No mention was made 
of a psychiatric condition being related to his service-
connected disorders.  See September 1991 hearing transcript.  

Clinical records received in November 1994, in conjunction 
with an increased rating claim, included a report of private 
hospitalization in January and February 1986 wherein a 
secondary diagnosis of manic depressive disorder was noted.  
No reference was made relative to any relationship between 
service-connected disability and the diagnosed psychiatric 
disability.

On February 27, 1995, the RO received a letter from the 
veteran wherein he reported he was receiving treatment for 
post traumatic stress disorder.  The RO liberally construed 
the letter as a claim for service connection for a 
psychiatric disability.  

VA psychiatric examination in December 1996 resulted in a 
diagnosis of reactive depression associated with medical 
condition.  

In a July 1997 rating decision, the RO granted service 
connection for reactive depression as secondary to service-
connected rectal prolapse, evaluated as 30 percent disabling 
from February 27, 1995.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).

Pursuant to 38 U.S.C.A. §§ 7104(b) and 7105(c), when a claim 
is denied by a decision of the Board, or unappealed RO 
determination, the claim may not be considered based upon the 
same factual basis, except as provided in Section 5108 of 
Title 38.  Under 38 U.S.C.A. § 5108, VA is required to reopen 
and readjudicate a claim when "new and material evidence" is 
presented or secured with respect to the claim.  

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  This statutory provision is implemented by regulation 
which provides that the effective date for compensation will 
be the date of the receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based upon an original claim or a claim reopened after final 
disallowance shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of grant of 
benefits based upon new and material evidence following final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  

The provisions of 38 C.F.R. § 3.155(a) (2001) for informal 
claims provide that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.

The veteran contends that the effective date for the grant of 
service connection for reactive depression should be in 1990 
as the disability at issue was referenced during the personal 
hearing conducted on September 30, 1991, pursuant to an 
increased rating claim received in 1990.  He argues that 
testimony presented at the hearing regarding the two 
surgeries he underwent for his rectal prolapse and the fact 
that his treating surgeons took pictures of his condition to 
show students constitutes a claim for service connection for 
a psychiatric disorder secondary to the rectal prolapse.  He 
further argues that the testimony shows the mental anguish 
the condition caused him and that this supports his request 
for an earlier effective date.  

Based on a complete review of the evidence on file, the Board 
finds that February 27, 1995 is the earliest effective date 
assignable for service connection for reactive depression as 
secondary to service-connected rectal prolapse.  Although the 
veteran's February 1995 statement refers to post traumatic 
stress disorder and not depression, this is the earliest 
statement received after the Board's March 1986 decision, and 
final RO decisions in September 1986, February 1987 and March 
1989, which could be liberally construed as a claim for a 
psychiatric disability.  No other correspondence or claim can 
be gleaned from the veteran's claims file.  In this regard, 
the Board notes that at no time during the September 1991 
hearing did either the veteran or his spouse make mention of 
a psychiatric disorder being related to his service-connected 
disabilities.  As such, his hearing testimony can not be 
liberally construed to constitute an informal claim pursuant 
to 38 C.F.R. § 3.155.  

Overall, the preponderance of the evidence is negative and 
against an effective date earlier than February 27, 1995, for 
the grant of service connection for reactive depression.  
38 U.S.C.A. § 5103A.  


ORDER

Entitlement to an effective date earlier than February 27, 
1995, for the grant of service connection for reactive 
depression is denied.  


REMAND

The veteran contends that he has irritable bowel syndrome as 
a result of his service-connected rectal prolapse.  

The veteran was afforded a VA intestine examination in 
December 1996.  The diagnosis included irritable bowel 
syndrome since 1985.  The examiner stated that it was his 
impression that the irritable bowel syndrome and rectal 
prolapse were associated conditions.  He indicated that in 
the past the veteran might have confused the symptoms of 
rectal prolapse with the signs and symptoms of irritable 
bowel syndrome.  The examiner went on to state that it was 
difficult to clearly define a casual relationship between 
either one; however, the irritable bowel syndrome and rectal 
prolapse were probably associated disorders.  

In an addendum dated in June 1997, the examiner stated that 
the veteran's irritable bowel syndrome developed 
independently of his rectal prolapse and cysts.  He stated 
that frequent bowel movements, constipation, and straining 
probably contributed to worsening of the rectal prolapse.  No 
opinion was provided as to whether the service-connected 
prolapse aggravated the irritable bowel syndrome.

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In Allen, the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  Accordingly, the RO must review the veteran's 
claim in light of the Court decision and determine whether 
there has been any increment in severity of his nonservice-
connected irritable bowel syndrome which can be attributed to 
his service-connected rectal prolapse.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for irritable bowel 
syndrome since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his irritable 
bowel syndrome.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner must review the 
claims folder prior to examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
irritable bowel syndrome has been 
aggravated by the service-connected 
rectal prolapse, and if so, specify the 
degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to a 
chronic increase in the level of 
disability beyond natural progression.  
The complete rationale for any opinion 
expressed should be provided.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issue of service 
connection for irritable bowel syndrome, 
to include as secondary to service-
connected rectal prolapse.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



